Case 8:17-cv-01550-DOC-JDE Document 168 Filed 01/28/19 Page 1 of 9 Page ID #:6640




     1 JOSEPH N. AKROTIRIANAKIS (Bar No. 197971)
        jakro@kslaw.com
     2 AARON S. CRAIG (Bar No. 204741)
        acraig@kslaw.com
     3 KING & SPALDING LLP
       633 West Fifth Street, Suite 1700
     4 Los Angeles, CA 90071
       Telephone: (213) 443-4355
     5 Facsimile: (213) 443-4310
     6 JEFFREY S. BUCHOLTZ (pro hac vice)
        jbucholtz@kslaw.com
     7 MARISA MALECK (pro hac vice)
        mmaleck@kslaw.com
     8 KING & SPALDING LLP
       1700 Pennsylvania Avenue NW
     9 Washington, DC 20006
       Telephone: (202) 737-0500
    10 Facsimile: (202) 626-3737
    11 Attorneys for Plaintiff and Counterdefendant
       ALLERGAN USA, INC.
    12
    13                     UNITED STATES DISTRICT COURT
    14                    CENTRAL DISTRICT OF CALIFORNIA
    15                             SOUTHERN DIVISION
    16
    17 ALLERGAN USA, INC.,                       Case No. 8:17-cv-01550-DOC-JDE
    18       Plaintiff/Counterdefendant,         PLAINTIFF ALLERGAN USA,
    19                    v.                     INC.’S OPPOSITION TO
                                                 DEFENDANTS’ MOTION TO
    20 PRESCRIBER’S CHOICE, INC., and            EXCLUDE REPORT AND
       SINCERUS FLORIDA, LLC,
    21                                           TESTIMONY OF JEFFERY A.
                                                 STEC, PH.D
    22 Defendants/Counterclaimants.
    23                                           Hearing Date: February 4, 2019
                                                 Time: 12:00 p.m.
    24                                           Ctrm: 9D
    25
                                                 Pre-Trial Conference: 02/04/2019
    26                                           Trial Date: 02/12/2019
    27                                           Complaint Filed: 09/07/2017
    28
          OPPOSITION TO DEFENDANTS’ MOTION TO EXCLUDE REPORT AND
                            TESTIMONY OF DR. STEC
Case 8:17-cv-01550-DOC-JDE Document 168 Filed 01/28/19 Page 2 of 9 Page ID #:6641




     1               MEMORANDUM OF POINTS AND AUTHORITIES
     2 I.      INTRODUCTION
     3         In granting partial summary judgment to Plaintiff Allergan USA, Inc.
     4 (“Allergan USA”), this Court found that, before July 2018, Defendants Prescriber’s
     5 Choice, Inc., and Sincerus Florida, LLC, were engaged in an unlawful business
     6 practice. (“Summary Judgment Order,” Dkt. No. 150, PageID #:6095.) The Court
     7 held that Defendants made multiple “literally false” statements about the legality of
     8 their business. (Id. at PageID #:6099-6102.)
     9         Jeffery Stec, Ph.D., is Allergan USA’s expert for calculating those losses.
    10 Defendants do not challenge Dr. Stec’s qualifications as an expert. He will testify
    11 that Defendants’ wrongful conduct caused Allergan USA to lose sales. Defendants
    12 do not challenge that conclusion as a basis to exclude Dr. Stec’s testimony. Dr.
    13 Stec calculated Allergan USA’s share of the prescription drug markets for acne and
    14 rosacea, and Defendants do not challenge that calculation. Dr. Stec calculated
    15 Defendants’ revenues on the sales that Allergan would have made but for
    16 Defendants’ misconduct, and Defendants do not challenge that calculation either.
    17 Dr. Stec also calculated Allergan USA’s revenue on its drug sales, which
    18 Defendants do not challenge. Defendants challenge only Dr. Stec’s bottom-line
    19 calculation of lost profits, disagreeing with the fact that Dr. Stec allegedly took the
    20 costs of Allergan USA’s parent company into account in determining profits.
    21 Defendants’ argument is legally wrong, relying exclusively on inapposite cases
    22 from the patent context where the patentee did not have any sales of the patented
    23 article and therefore could not claim damages. But even if Defendants were
    24 correct on the law, it would go only to the weight of Dr. Stec’s opinions, not their
    25 admissibility. Defendants are free to argue to the jury that Dr. Stec’s calculation is
    26 incorrect, but they do not provide a basis to exclude his opinions outright, and
    27 other courts have rejected nearly identical Daubert challenges.
    28         Defendants also argue that Dr. Stec must assign a particular damages
            OPPOSITION TO DEFENDANTS’ MOTION TO EXCLUDE REPORT AND
                                   TESTIMONY OF DR. STEC
Case 8:17-cv-01550-DOC-JDE Document 168 Filed 01/28/19 Page 3 of 9 Page ID #:6642




     1 amount to each unlawful act Defendants committed. That is also wrong as a matter
     2 of law. But, again, even if Defendants were right it would not justify excluding Dr.
     3 Stec’s report. In the Summary Judgment Order, the Court found that Defendants
     4 engaged in an unlawful business practice through July 2018, and made the material
     5 false statement to their customers that Defendants complied with the law. In the
     6 but-for world, Defendants would have made no sales through that period, and
     7 Allergan would have obtained the full amount of lost profits calculated by Dr. Stec.
     8 Allergan USA does not need to disaggregate its damages. Defendants’ motion
     9 should be denied.
    10 II.     ARGUMENT
    11         A.     Allergan USA’s Damages Need Not Be Calculated with Certainty
    12         Defendants’ motion appears to be based on the idea that Allergan USA must
    13 prove its lost profits with surgical precision—revenues and costs calculated to the
    14 cent, each penny assigned to a particular claim. Not so. The Lanham Act does not
    15 require “empirical quantification.” Skydive Ariz., Inc. v. Quattrocchi, 673 F.3d
    16 1105, 1113 (9th Cir. 2012). The Ninth Circuit will accept even “‘crude’ measures
    17 of damages,” if they are “based upon reasonable inferences.” Id. at 1112. As long
    18 as the evidence permits “a fair assessment of the damages,” it is admissible. Id. at
    19 1113; see 5 McCarthy on Trademarks and Unfair Competition § 30:79 (5th ed.)
    20 (noting “damages resulting from lost profits need not be proven with ‘certainty,’”
    21 and “the amount of damages can be proven even if only approximate”).
    22         For that reason, “criticisms of an expert’s method of [lost profits] calculation
    23 [are] a matter for the jury’s consideration in weighing that evidence.” Humetrix,
    24 Inc., v. Gemplus S.C.A., 268 F.3d 910, 920 (9th Cir. 2001). That is the case here.
    25 Defendants can argue their challenges to Dr. Stec’s report and testimony to the
    26 jury. But because his opinions are based on a sound methodology using inferences
    27 that are more than reasonable, they should be admitted. Id.
    28
                                     2
          OPPOSITION TO DEFENDANTS’ MOTION TO EXCLUDE REPORT AND
                            TESTIMONY OF DR. STEC
Case 8:17-cv-01550-DOC-JDE Document 168 Filed 01/28/19 Page 4 of 9 Page ID #:6643




     1         B.       Dr. Stec’s Lost Profits Calculation Is Proper
     2         Defendants argue first that Dr. Stec’s lost profits calculation is unreliable
     3 because he considered the manufacturing costs of Allergan USA’s parent, Allergan
     4 Sales. As a first instance, Defendants have proffered no evidence to support its
     5 basic premise—that the costs being considered by Dr. Stec were in fact incurred by
     6 Allergan Sales and not by Allergan USA. Instead Defendants ask the Court to
     7 assume the cost information used by Dr. Stec related to costs incurred by Allergan
     8 USA and not by its parent, Allergan Sales. Defendants’ motion therefore fails for
     9 lack of proof.
    10         Nevertheless, even if Defendants had introduced such evidence, their motion
    11 would still fail. Defendants’ cases do not support the conclusion that relying on a
    12 manufacturing parent company’s costs to calculate the profits of the plaintiff-
    13 subsidiary is unreliable or grounds to exclude the expert’s testimony. First, every
    14 one of Defendants’ cases is a patent-infringement case and does not involve the
    15 calculation of lost profits under the Lanham Act. Defendants rely on a line of
    16 cases where patent-owning plaintiffs play no role in the manufacture or sale of the
    17 patented articles, but rather have granted a license to its affiliates to do so. These
    18 cases stand for nothing more than the general proposition that a plaintiff who does
    19 not sell a product cannot recover lost profits on another entity’s sales of that
    20 product. For example, the plaintiff in in Poly-America, LP v. GSE Lining Tech.,
    21 Inc., did not sell the patented article at issue but still tried to recover its licensee’s
    22 profits. 383 F.3d 1303, 1311 (Fed. Cir. 2004). The court held that the plaintiff
    23 could not recover its licensee’s profits because “the patentee needs to have been
    24 selling some item . . . in order to claim damages consisting of lost profits.” Id.
    25 Similarly, in both Warsaw Orthopedic, Inc. v. NuVasive, Inc., 778 F.3d 1365,
    26 1374-75 (Fed. Cir. 2015), vacated sub nom. Medtronic Sofamor Danek USA, Inc.
    27 v. NuVasive, Inc., 136 S. Ct. 893 (2016), and Volterra Semiconductor Corp. v.
    28 Primarion, Inc., 2013 WL 6905555, at *4 (N.D. Cal. Sept. 24, 2013), the plaintiffs
                                             3
         OPPOSITION TO DEFENDANTS’ MOTION TO EXCLUDE REPORT AND
                                TESTIMONY OF DR. STEC
Case 8:17-cv-01550-DOC-JDE Document 168 Filed 01/28/19 Page 5 of 9 Page ID #:6644




     1 were trying to recover profits on sales made by a different entity.
     2         These cases are inapposite. They merely “recognize the general rule that if
     3 the [plaintiff] is not selling a product, by definition there can be no lost profits.”
     4 Card-Monroe Corp. v. Tuftco Corp., 270 F. Supp. 3d 967, 1029 (E.D. Tenn. 2017)
     5 (describing Poly-America). However, “where a patentee sells its own patented
     6 products, this rule does not apply.” Id.; see Tinnus Enter., LLC v. Telebrands
     7 Corp., 2017 WL 9325372, at *4 (E.D. Tex. Sept. 11, 2017) (holding Poly-America
     8 does not apply where “the evidence suggests that [plaintiff] had made sales of the
     9 patented device”).
    10         Here, there is no dispute (and the Court has already found) that Allergan
    11 USA sold, and continues to sell, Aczone, Tazorac and Rhofade. Defendants do not
    12 contend that Allergan USA is trying to recover profits from another company’s
    13 sales. Therefore, Defendants’ patent cases do not bar Allergan USA from
    14 recovering lost profits. Card-Monroe, 270 F. Supp. 3d at 1029; Tinnus Enter.,
    15 2017 WL 9325372, at *4.
    16         Defendants simply challenge the method by which Dr. Stec calculates those
    17 lost profits by arguing that he should not be permitted to calculate Allergan USA’s
    18 profits by using Allergan Sales’ manufacturing costs. (Mot. at PageID #:6115-17.)
    19 But, as noted, such an argument is “a matter for the jury’s consideration.”
    20 Humetrix, 268 F.3d at 920.
    21         Defendants’ criticisms are misplaced in any event. Dr. Stec’s methodology
    22 is nearly identical to the methodology approved by the court in LG Elecs. USA,
    23 Inc. v. Whirlpool Corp., 2010 WL 3397358 (N.D. Ill. Aug. 24, 2010). There, LG
    24 sued Whirlpool for false advertising under the Lanham Act, seeking to recover lost
    25 profits associated with its lost sales of steam dryers. Id. at *1. The plaintiff in LG
    26 Elecs. sold dryers in the United States which were manufactured by its Korean
    27 parent company, and a portion of the profits of the enterprise was booked by the
    28 parent company. Id. at *8. LG’s expert included in his calculation of lost profits
                                               4
         OPPOSITION TO DEFENDANTS’ MOTION TO EXCLUDE REPORT AND
                                 TESTIMONY OF DR. STEC
Case 8:17-cv-01550-DOC-JDE Document 168 Filed 01/28/19 Page 6 of 9 Page ID #:6645




     1 the profits booked to LG’s parent. Id. Whirlpool moved to exclude the expert,
     2 arguing, like Defendants here, that Poly-America barred the expert from using the
     3 parent’s costs as the basis for his profitability analysis. Id. The court disagreed,
     4 holding that Poly-America did not apply because “the profit booked [to LG’s
     5 parent] is still profit on [LG’s] products.” Id. The court held that the defendant
     6 had “presented no authority to demonstrate that the method employed by [LG’s
     7 expert] to calculate lost profits under the Lanham Act is impermissible. The
     8 challenges . . . are the proper subject of cross-examination.” Id. at *9. So too here.
     9 Because Allergan USA is seeking to recover profits on its own sales, Poly-America
    10 does not apply. And because Poly-America does not apply, Defendants have “no
    11 authority to demonstrate” that Dr. Stec’s methodology is “impermissible.” Id.
    12 Defendants’ motion to exclude Dr. Stec because his methodology allegedly
    13 includes calculating profits using the parent company’s cost basis lacks factual and
    14 legal support, and it should be denied.
    15         Defendants posit a thought-experiment about calculating a car-dealer’s
    16 profits by calculating the different between the market resale price of the car and
    17 the manufacturer’s marginal cost to produce it. If, however, the entity that owned
    18 the dealership was a subsidiary of the manufacturer (which is almost never the case
    19 in the auto industry for a variety of reasons, including state franchise laws), this
                                                                                   1
    20 would be an entirely reasonable methodology for calculating lost profits.
    21         C.     Dr. Stec Need Not Disaggregate Damages by Claim
    22         Defendants’ second challenge to Dr. Stec’s calculation fares no better.
    23 Defendants argue that Allergan USA must calculate lost profits separately for each
    24 of Defendants’ false statements. But that is wrong: “a plaintiff need not
    25 disaggregate damages among those acts found to be unlawful.” City of Vernon v.
    26
         1 Wherethe manufacturer and distributor are unrelated, Allergan agrees that such a
    27
         methodology would be improper.
    28
                                      5
           OPPOSITION TO DEFENDANTS’ MOTION TO EXCLUDE REPORT AND
                             TESTIMONY OF DR. STEC
Case 8:17-cv-01550-DOC-JDE Document 168 Filed 01/28/19 Page 7 of 9 Page ID #:6646




     1 S. Cal. Edison Co., 955 F.2d 1361, 1372 (9th Cir. 1992).
     2         Defendants’ cases stand for an entirely different rule: that a plaintiff’s
     3 damages must distinguish between the defendant’s lawful and unlawful conduct.
     4 See Comcast Corp. v. Behrend, 569 U.S. 27, 37 (2013) (rejecting “methodology
     5 that identifies damages that are not the result of the wrong”); City of Vernon, 955
     6 F.2d at 1372 (“[Plaintiff’s] study failed to segregate the losses, if any, caused by
     7 acts which were not antitrust violations from those that were.”); Farley Transp. Co.
     8 v. Santa Fe Trail Transp. Co., 786 F.2d 1342, 1352 (9th Cir. 1985) (“[Plaintiff]
     9 provided no evidence on the amount of damages attributable only to the unlawful
    10 conduct.”); MCI Commc'ns Corp. v. Am. Tel. & Telegraph Co., 708 F.2d 1081,
    11 1161 (7th Cir. 1983) (“An antitrust plaintiff must prove that his damages were
    12 caused by the unlawful acts of the defendant.”); In re NJOY, Inc. Consumer Class
    13 Action Litig., 120 F. Supp. 3d 1050, 1122 (C.D. Cal. 2015) (rejecting damages
    14 theory that “does not permit the court to calculate the true market price . . . absent
    15 the purported misrepresentations”); ILC Peripherals Leasing Corp. v. IBM Corp.,
    16 458 F. Supp. 423, 434 (N.D. Cal. 1978) (finding “no reasonable basis in fact for
    17 the jury to determine what the effect on damages would be if it found one or more
                                        2
    18 of the challenged acts lawful”).
    19         Here, however, there was no lawful conduct. The Court has granted partial
    20 summary judgment that the Defendants were engaged in an unlawful business
    21 practice, at least through July 2018. (Summary Judgment Order at PageID
    22 #:6095.) The Court has also granted partial summary judgment that Defendants
    23 falsely advertised their drugs and business model by claiming that they complied
    24
       2 These cases are also distinguishable for other reasons. None is a Lanham Act
    25 case. None analyzed an expert report under Daubert. And several address only
    26 what damages models can support class certification, not what evidence can be
       admitted in a non-class action. E.g., Comcast, 569 U.S. at 34; In re NJOY, 120 F.
    27
       Supp. 3d at 1122.
    28
                                                 6
         OPPOSITION TO DEFENDANTS’ MOTION TO EXCLUDE REPORT AND
                                   TESTIMONY OF DR. STEC
Case 8:17-cv-01550-DOC-JDE Document 168 Filed 01/28/19 Page 8 of 9 Page ID #:6647




     1 with the law. (Summary Judgment Order at PageID #:6099.) The Court has
     2 granted partial summary judgment on the further issue that these false statements
     3 were material to Defendants’ customers. (Summary Judgment Order at PageID
     4 #:6102-6104.) Defendants’ misrepresentations were so fundamental as to the
     5 material issue of the legality of its business practices that in the “but-for” world,
     6 Defendants would not have made any sales of its acne and rosacea drugs, and that
     7 Defendants sales would have gone to the other participants in the market for
     8 prescription drugs that treat acne and rosacea, allocated by their market share. This
     9 opinion is reasonable and the jury should be allowed to consider it.
    10         Defendants have not challenged Dr. Stec’s opinion that their false statements
    11 caused Allergan USA to lose sales. And “[o]nce causation of damages has been
    12 established, the amount of damages may be determined by a just and reasonable
    13 estimate as long as the jury verdict is not the product of speculation or guess
    14 work.” MCI, 708 F.2d at 1161. No “strict disaggregation of damages among the
    15 various unlawful acts” is required. Id.
    16         Defendants argue otherwise by claiming that Allergan USA must “limit its
    17 claims to statements that went to and could be relied upon by all customers in all
    18 jurisdictions.” (Mot. 8.) But this Court already held that several of Defendants’
    19 statements were “literally false,” and that other statements might prove to be.
    20 (Summary Judgment Order at PageID #:6099-6102.) And because Defendants’
    21 entire business—at least through July 2018—was illegal, and they lied about their
    22 business’s legality, a jury could reasonably conclude they would not have sold any
    23 drugs but for their misconduct. In that case, all of Allergan USA’s damages would
    24 be attributable to Defendants’ “unlawful acts,” which were “intertwined with one
    25 another.” MCI, 708 F.2d at 1161. To require Allergan USA to assign specific
    26 damages to each unlawful act would allow Defendants to “profit[] from their own
    27
    28
                                     7
          OPPOSITION TO DEFENDANTS’ MOTION TO EXCLUDE REPORT AND
                            TESTIMONY OF DR. STEC
Case 8:17-cv-01550-DOC-JDE Document 168 Filed 01/28/19 Page 9 of 9 Page ID #:6648




                        3
     1 wrongdoing.” Id.
     2 III.    CONCLUSION
     3         Defendants’ motion to exclude Dr. Stec’s report and testimony should be
     4 denied.
     5
     6 DATED: January 28, 2019                 KING & SPALDING LLP
     7
                                               By: /s/ Joseph N. Akrotirianakis
     8                                         JOSEPH N. AKROTIRIANAKIS
                                               Attorneys for Plaintiff/Counterdefendant
     9
                                               ALLERGAN USA, INC.
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23   3 On this point, it is telling that none of the cases Defendants cite excluded an
         expert report before trial. They addressed damages calculations that included
    24   claims the plaintiff had already abandoned or failed to prove. E.g., Comcast, 569
    25   U.S. at 37 (rejecting damages model that depended on theories the district court
         had dismissed); City of Vernon, 955 F.2d at 1373 (“the district court and we have
    26   already found that many of [defendant’s] acts were proper”). That is not the case
    27   here. The Court has already found that Defendants broke the law, and Allergan
         USA has not abandoned any of its claims.
    28
                                        8
             OPPOSITION TO DEFENDANTS’ MOTION TO EXCLUDE REPORT AND
                               TESTIMONY OF DR. STEC
